Citation Nr: 1401123	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left total hip replacement.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1981, with subsequent service connection in the Naval Reserves until 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to service connection for left total hip replacement. 

In December 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the claims file.  

In February 2013, this matter was remanded by the Board for additional development and adjudication.  It has now been returned to the Board for further review.

The Board notes that, in addition to the physical claims file, there is also a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, as well as the Veteran's physical claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDING OF FACT

Left total hip replacement has been shown by the medical evidence to have had its onset as a result of active military service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for an award of service connection for left total hip replacement have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service, or when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d), 3.307, 3.309.

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a), shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

During testimony before the Board in December 2012, the Veteran indicated that he had been receiving treatment for his left hip from private, as well as military, physicians since he was separated from active duty in 1981.  The Veteran testified that he was seen in November 1980 and found to have a hairline fracture, and that after service, in 1983 or 1984, his private physician diagnosed arthritis in the hip.  He indicated that an August 1986 Reserve medical treatment report noted intermittent pain for the prior two years.  Afterwards, the Veteran testified that he continued to be seen by several physicians for his left hip, culminating in a total hip replacement in 2003.  

The Veteran's service treatment records do not reflect complaints or treatment for his left hip in active service, and there is no diagnosis of left hip arthritis within one year of discharge in 1981.  His September 1981 separation examination was normal.  Records from the Veteran's Reserve service indicate that he was treated for left hip pain in 1986, which had been ongoing for two years.  The Veteran's private treatment records show diagnoses of degenerative joint disease dating from the 1990s.

In order to determine whether the Veteran's left hip condition is related to his military service or a period of ACDUTRA in the Reserves or an injury during a period of IDT in the Reserves, the Veteran was afforded a VA examination dated in October 2013.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted, including the report of a hairline fracture of the left hip in 1979/80.  There was no surgery and the Veteran reported that the facture healed on its own.  The Veteran reported that his hip began to hurt in 1983 and he was told by a private physician in 1984 that he had arthritis.  The Veteran underwent a total left hip replacement in 2003.  After examination, the Veteran was diagnosed with avascular necrosis of the femoral head.  With respect to whether the diagnosed disability was related to the Veteran's military service, the examiner stated that the claimed condition was at least as likely as not (50 percent or greater probability) incurred or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner noted that the Veteran, in August 1986, had been diagnosed with avascular necrosis of the femoral head.

Based on the foregoing, the Board resolves any doubt in the Veteran's favor and finds that service connection is warranted for left total hip replacement.  In determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the VA October 2013 VA examiner is highly probative, based as it was on an examination of the Veteran and his claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board notes that the RO has essentially denied this claim on the basis that the Veteran's service records and Reserve records are negative, with the exception of treatment in August 1986, for complaints or treatment for a left hip disability.  The Board acknowledges that the service records and private treatment records, with the exception of treatment in 1986, do not reflect complaint or treatment for a left hip disability until the late 1990s.  However, the United States Court of Appeal for the Federal Circuit (Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  In the present case, the Board finds the Veteran's account of his medical history credible, especially since that reported history was accepted and, as such, has been deemed reliable, by the October 2013 VA physician who evaluated him for compensation purposes.  In addition, the Board observes that the Veteran is competent to report the onset of symptoms during service that were later diagnosed as degenerative joint disease, and continued symptomatology since that time.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Because the evidence in this case is at least in equipoise, the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for left total hip replacement is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


